UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2015 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. Semi-Annual Report Convergence Core Plus Fund Convergence Opportunities Fund May 31, 2015 Investment Adviser Convergence Investment Partners, LLC 1245 Cheyenne Avenue Suite 102 Grafton, Wisconsin 53024 Phone: 877-677-9414 Table of Contents LETTER TO SHAREHOLDERS 3 CONVERGENCE CORE PLUS FUND EXPENSE EXAMPLE 8 INVESTMENT HIGHLIGHTS 10 CONVERGENCE OPPORTUNITIES FUND EXPENSE EXAMPLE 13 INVESTMENT HIGHLIGHTS 15 CONVERGENCE CORE PLUS FUND SCHEDULE OF INVESTMENTS 17 SCHEDULE OF SECURITIES SOLD SHORT 25 CONVERGENCE OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS 29 SCHEDULE OF SECURITIES SOLD SHORT 36 STATEMENTS OF ASSETS AND LIABILITIES 40 STATEMENTS OF OPERATIONS 42 STATEMENTS OF CHANGES IN NET ASSETS CONVERGENCE CORE PLUS FUND 43 CONVERGENCE OPPORTUNITIES FUND 44 STATEMENTS OF CASH FLOWS 45 FINANCIAL HIGHLIGHTS CONVERGENCE CORE PLUS FUND 46 CONVERGENCE OPPORTUNITIES FUND 49 NOTES TO FINANCIAL STATEMENTS 50 NOTICE OF PRIVACY POLICY & PRACTICES 60 ADDITIONAL INFORMATION 61 Dear Shareholder: We are pleased to provide to you the semi-annual report of the Convergence Core Plus Fund (the “Core Plus Fund”) and the Convergence Opportunities Fund (the “Opportunities Fund”) for the period ended May 31, 2015. With the Core Plus Fund’s inception on December 29, 2009, we have now completed nearly five and one half years; and we are pleased to report that it has been a very good period, both on an absolute and relative basis. The Opportunities Fund opened on November 30, 2013 and is off to a solid start. During the first six months of this fiscal year, both funds were held back relative to their respective market benchmarks primarily due to central bank actions over the previous couple years. Since Janet Yellen’s appointment in December of 2013, the market has increasingly viewed our Federal Reserve and the European Central Bank as providing a backstop to the market. This so called “central bank put option” has at times resulted in the market behaving contrary to one would normally expect. In April of this year, the Government reported that the first quarter Gross Domestic Product (“GDP”) contracted, surprising most analysts. Normally a negative surprise for the market, stocks rallied strongly. Also interesting was the fact that stocks considered high risk were among the best performers. This unusual performance behavior was a result of the market concluding that the poor economic data would cause more Central Bank intervention. Our strategy in both funds emphasizes companies with strong fundamental statistics. We actively short companies that are often considered higher risk. The good news is that by the end of the fiscal quarter we saw a reversal in market behavior with fundamentals again returning to the primary focus for investors. 3 Convergence Core Plus Fund Performance: The Core Plus Fund was up cumulatively 123.40% from December 29, 2009 (its inception) to May 31, 2015 versus the Russell 3000 Index at 112.14%. Ten thousand dollars invested in the Core Plus Fund at its inception would be worth $22,340 as of May, 31 2015.Though one cannot invest directly in an index, that is $1,126 more than $10,000 would have grown if it appreciated consistent with the Russell 3000 Index, which would have been worth $21,214.* Convergence Core Plus Returns through May 31, 2015 Total Returns Quarter Six Months Convergence Core Plus InstitutionalClass -0.71% 1.27% InvestmentClass -0.71% 1.16% Russell 3000 Index 0.81% 3.67% Average Annual Returns Since Since Inception Inception One Three Five Annualized Annualized Year Years Years 12/29/09 1/31/13 Convergence Core Plus InstitutionalClass 5.93% 18.50% 16.66% 15.99% na InvestmentClass 5.72% na na na 15.22% Russell 3000 Index 11.86% 19.92% 16.54% 14.89% 18.25% Gross Expense Ratios: Institutional Class is 2.24%, Investment Class is 2.48% (as of the prospectus dated March 30, 2015) Gross Expense Ratio Net of Dividends on Short Positions: Institutional Class 1.24%, Investment Class 1.50% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-677-9414. * This illustrates the performance of a hypothetical $10,000 investment made in the Fund from 12/29/2009 – 5/31/2015 and assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This does not imply any future performance. 4 Convergence Opportunities Fund Performance: The Opportunities Fund completed its first 1.5 years, up 6.65%, and trailing the Russell 2000 Index at 7.33%. Convergence Opportunities Fund Returns through May 31, 2015 Total Returns Average Annual Returns Since Inception Six One Annualized Quarter Months Year 11/29/13 Convergence Opportunities Institutional Class -0.09% 3.48% 8.15% 6.65% Russell 2000 Index 1.41% 6.94% 11.32% 7.33% Gross Expense Ratios: Institutional Class is 2.71% (as of the prospectus dated March 30, 2015) Gross Expense Ratio Net of Dividends on Short Positions: Institutional Class 1.52% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-677-9414. Fundamental Management by the Numbers The Convergence approach recognizes that there are advantages to traditional fundamental management as well as modern quantitative management. Our work over the past 10 years has been devoted to building an investment process that can capture the best attributes of both. Quantitative management – systematic, empirically validated, unbiased and unemotional – can also be unresponsive to current market trends the way fundamental management can be. We noted that in a dynamic environment, a successful investment process must also be dynamic. Further, we recognized that financial innovation has made traditional methods less effective, as evidenced by the continued decline in the percentage of managers that beat their benchmark. The Dynamic Process The Convergence dynamic process measures how investor preferences change. It then adjusts how we evaluate the attractiveness of a stock to reflect what the market deems important given the current environment. Every investor mentally follows this process. Convergence systematically measures these preference shifts and adjusts, or tilts, the criteria by which stocks are deemed to be “attractive.” By doing so, Convergence has built a quantitative approach that seeks to be responsive to the current environment. 5 Capturing the Decision to Not Own Every investor makes two decisions, “Which stocks should I own?” and, “Which stocks should I avoid?” The decision to not own is every bit as important as the one to own. In this sense, every investor “shorts” stocks not owned, at least relative to the market. The problem is that the decision to not own is diluted due to the market cap weighted structure of most market benchmarks. While Exxon and Apple each represent more than 2% of the broad market, and not owning either has a material impact on the performance of an investor’s portfolio, if that investor decides not to own the 100th largest stock in the Russell 3000, he or she has avoided a stock that only represents 2/10th of 1%. Even a particularly prescient decision has no material impact. Multiple Sources of Alpha Convergence’s work over the past 5 years found that the Convergence Dynamic Model can be very effective at identifying what stocks to own as well as what stocks to not own. The Convergence process actively shorts stocks, not as a hedge, but as an alpha source. Because what drives a good short is not the opposite of what drives a good long, we separately apply our dynamic process to potential long and short candidates. Our experience and track record shows that the active short can complement the long, often adding alpha when traditional long investing is difficult. Actively shorting stocks can reduce the risk of the portfolio and potentially improve the win percentage versus the market. We have found that including an active short in the process can be more effective, and cost-effective, way to improve the equity commitment as opposed to combining two separate managers, one long only and the other long/short. A Comprehensive Approach The Convergence dynamic process improves on the traditional approach to equity investing by combining the most attractive aspects of fundamental investing with quantitative investing. The Core Plus and Opportunity approach also expands the management mandate to explicitly capture the alpha potential of the decision to “not own.” In this way, the Convergence Strategy has the potential to drive a more consistent and material alpha over the entire market cycle. Thank you for your support. David W. Schulz President Convergence Investment Partners, LLC Opinions expressed are subject to change, are not guaranteed and should not be construed as recommendations or investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in small, micro, and midcap companies involve additional risk such as limited liquidity and greater volatility than larger capitalization companies.The Funds invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The funds regularly make short sales of securities, which involves unlimited risk including the possibility that losses may exceed the original amount invested.However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 6 Alpha is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk.The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index.You cannot invest directly in an index. The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. equity market. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments found in this report. 7 CONVERGENCE CORE PLUS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/14 – 5/31/15). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees which, although not charged by the Fund, may be charged by other funds. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 8 CONVERGENCE CORE PLUS FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.20%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.24%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $6.22. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.24. Investment Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.45%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.50%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $7.52. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $7.54. 9 CONVERGENCE CORE PLUS FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Continued 10 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2015 Institutional Russell Class Shares 3000 Index One Year % % Three Year % % Five Year % % Since Inception (12/29/09) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment * Inception Date Continued 11 CONVERGENCE CORE PLUS FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2015 Investment Russell Class Shares 3000 Index One Year % % Since Inception (1/31/13) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investment Class shares. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 12 CONVERGENCE OPPORTUNITIES FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/14 – 5/31/15). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees which, although not charged by the Fund, may be charged by other funds. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 13 CONVERGENCE OPPORTUNITIES FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.43%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.34%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $6.80. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $6.74. 14 CONVERGENCE OPPORTUNITIES FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with small to medium market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund generally considers companies with small and medium market capitalizations to be those companies that comprise the lower 2,500 stocks by market capitalization of the Russell 3000 Index.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Continued 15 CONVERGENCE OPPORTUNITIES FUND Investment Highlights (Continued) (Unaudited) Total Returns as of May 31, 2015 Institutional Russell Class Shares 2000 Index One Year % % Since Inception (11/29/13) % % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 877-677-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 2000 is a subset of the Russell 3000 Index. One cannot invest directly in an index. Growth of $100,000 Investment * Inception Date 16 CONVERGENCE CORE PLUS FUND Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS* 125.60% Accommodation 0.92% Marriott International, Inc. – Class A $ Marriott Vacations Worldwide Corp. Administrative and Support Services 1.65% Moody’s Corp. Paychex, Inc. Robert Half International, Inc. TriNet Group, Inc. (a) Air Transportation 2.65% JetBlue Airways Corp. (a) Southwest Airlines Co. United Continental Holdings, Inc. (a) Animal Production and Aquaculture 1.12% Cal-Maine Foods, Inc. Apparel Manufacturing 0.27% G-III Apparel Group Ltd. (a) Broadcasting (except Internet) 3.59% Cablevision Systems Corp. – Class A Comcast Corp. – Class A Discovery Communications, Inc. – Class A (a) Liberty Interactive Corp. (a) Building Material and Garden Equipment and Supplies Dealers 1.48% Home Depot, Inc. Lowe’s Companies, Inc. Chemical Manufacturing 12.01% Celanese Corp. – Class A Celgene Corp. (a) Chemtura Corp. (a) Church & Dwight Co., Inc. Coty, Inc. – Class A Cytec Industries, Inc. The accompanying notes are an integral part of these financial statements. 17 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Chemical Manufacturing 12.01% (Continued) Dow Chemical Co. $ Gilead Sciences, Inc. Johnson & Johnson Lannett Company, Inc. (a) LyondellBasell Industries NV (b) Medivation, Inc. (a) Merck & Co., Inc. United Therapeutics Corp. (a) Clothing and Clothing Accessories Stores 0.83% Burlington Stores, Inc. (a) Computer and Electronic Product Manufacturing 13.13% Activision Blizzard, Inc. Ambarella, Inc. (a)(b) Apple, Inc. Cisco Systems, Inc. Danaher Corp. Dolby Laboratories, Inc. First Solar, Inc. (a) Hewlett-Packard Co. Intel Corp. Jabil Circuit, Inc. Linear Technology Corp. Sanmina Corp. (a) Skyworks Solutions, Inc. Texas Instruments, Inc. Construction of Buildings 0.44% Toll Brothers, Inc. (a) Credit Intermediation and Related Activities 11.01% Bank of America Corp. Bank of New York Mellon Corp. Citigroup, Inc. Huntington Bancshares, Inc. JPMorgan Chase & Co. State Street Corp. SVB Financial Group (a) Western Union Co. The accompanying notes are an integral part of these financial statements. 18 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Data Processing, Hosting and Related Services 0.57% DST Systems Inc. $ Rackspace Hosting, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing 0.77% Corning, Inc. TASER International, Inc. (a) Fabricated Metal Product Manufacturing 0.28% Parker-Hannifin Corp. Food and Beverage Stores 0.73% Kroger Co. Whole Foods Market, Inc. Food Manufacturing 4.93% Archer-Daniels-Midland Co. Bunge Ltd. (b) Pilgrim’s Pride Corp. Sanderson Farms, Inc. Food Services and Drinking Places 1.48% Cracker Barrel Old Country Store, Inc. Domino’s Pizza, Inc. Sonic Corp. Starbucks Corp. Furniture and Related Product Manufacturing 0.32% Herman Miller, Inc. Gasoline Stations 1.02% Delek US Holdings, Inc. General Merchandise Stores 0.70% Tractor Supply Co. The accompanying notes are an integral part of these financial statements. 19 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Health and Personal Care Stores 2.02% Express Scripts Holdings Co. (a) $ Walgreens Boots Alliance, Inc. Insurance Carriers and Related Activities 10.92% Aetna, Inc. AmTrust Financial Services, Inc. Assured Guaranty Ltd. (b) Centene Corp. (a) Health Net, Inc. (a) Lincoln National Corp. Molina Healthcare, Inc. (a) Progressive Corp. Prudential Financial, Inc. Reinsurance Group of America, Inc. UnitedHealth Group, Inc. Voya Financial, Inc. WellCare Health Plans, Inc. (a) Machinery Manufacturing 4.76% Brunswick Corp. General Electric Co. Pitney Bowes, Inc. United Technologies Corp. Management of Companies and Enterprises 0.57% AES Corp. Merchant Wholesalers, Durable Goods 1.16% Patterson Companies, Inc. VWR Corp. (a) Merchant Wholesalers, Nondurable Goods 1.85% Cardinal Health, Inc. Procter & Gamble Co. Miscellaneous Manufacturing 0.31% Hasbro, Inc. The accompanying notes are an integral part of these financial statements. 20 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Motor Vehicle and Parts Dealers 1.45% AutoNation, Inc. (a) $ Lithia Motors, Inc. – Class A Nonmetallic Mineral Product Manufacturing 0.35% Owens Corning Nonstore Retailers 2.81% Amazon.com, Inc. (a) eBay, Inc. (a) World Fuel Services Corp. Oil and Gas Extraction 0.30% Denbury Resources, Inc. Other Information Services 2.68% Google, Inc. – Class A (a) Paper Manufacturing 2.15% Domtar Corp. International Paper Co. Rock-Tenn Co. – Class A Sealed Air Corp. Petroleum and Coal Products Manufacturing 7.35% Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. PBF Energy, Inc. – Class A Tesoro Corp. Valero Energy Corp. Western Refining, Inc. Plastics and Rubber Products Manufacturing 0.68% Advanced Drainage Systems, Inc. Goodyear Tire & Rubber Co. Printing and Related Support Activities 0.20% RR Donnelley & Sons Co. The accompanying notes are an integral part of these financial statements. 21 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Professional, Scientific, and Technical Services 8.27% Accenture PLC (b) $ Amgen, Inc. Biogen, Inc. (a) Cimpress NV (a)(b) FTI Consulting, Inc. (a) Incyte Corp. (a) International Business Machines Corp. MasterCard, Inc. – Class A Publishing Industries (except Internet) 2.60% Aspen Technology, Inc. (a) Electronic Arts, Inc. (a) Microsoft Corp. Real Estate 0.88% Avis Budget Group, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 0.97% Associated Banc-Corp. Eaton Vance Corp. Janus Capital Group, Inc. Sporting Goods, Hobby, Musical Instrument, and Book Stores 0.77% Dick’s Sporting Goods, Inc. Telecommunications 2.44% DISH Network Corp. – Class A (a) Level 3 Communications, Inc. (a) T-Mobile US, Inc. (a) Verizon Communications, Inc. Textile Product Mills 0.76% Mohawk Industries, Inc. (a) Transportation Equipment Manufacturing 5.09% Boeing Co. General Dynamics Corp. The accompanying notes are an integral part of these financial statements. 22 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Transportation Equipment Manufacturing 5.09% (Continued) Huntington Ingalls Industries, Inc. $ Lear Corp. Spirit AeroSystems Holdings, Inc. – Class A (a) Wabtec Corp. Utilities 3.26% CenterPoint Energy, Inc. Consolidated Edison, Inc. Entergy Corp. Exelon Corp. NRG Energy, Inc. 1 25 PPL Corp. UGI Corp. Water Transportation 0.29% Carnival Corp. (b) Wholesale Electronic Markets and Agents and Brokers 0.45% Tech Data Corp. (a) Wood Product Manufacturing 0.36% Masco Corp. TOTAL COMMON STOCKS (Cost $300,827,976) REAL ESTATE INVESTMENT TRUSTS* 4.98% Chesapeake Lodging Trust Corporate Office Properties Trust Cousins Properties, Inc. DuPont Fabros Technology, Inc. FelCor Lodging Trust, Inc. Host Hotels & Resorts, Inc. National Retail Properties, Inc. Regency Centers Corp. UDR, Inc. Weingarten Realty Investors TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $13,538,156) The accompanying notes are an integral part of these financial statements. 23 CONVERGENCE CORE PLUS FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 0.01% AIM STIT-STIC Prime Portfolio, 0.070% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $41,344) Total Investments (Cost $314,407,476) 130.59% Liabilities in Excess of Other Assets (30.59)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. * All of these securities, totaling $350,111,592, are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown below represents the rate at May 31, 2015. Abbreviations: Ltd. Limited Liability Company. NV Naamoloze Vennootschap is the Dutch term for a public limited liability company. PLC Public Limited Company. The accompanying notes are an integral part of these financial statements. 24 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short May 31, 2015 (Unaudited) Shares Value Acadia Healthcare Company, Inc. $ Advance Auto Parts, Inc. Advisory Board Co. Agilent Technologies, Inc. Alexandria Real Estate Equities, Inc. Alexion Pharmaceuticals, Inc. Align Technology, Inc. Ally Financial, Inc. Antero Resources Corp. Apollo Education Group, Inc. athenahealth, Inc. Balchem Corp. BB&T Corp. Becton Dickinson and Co. Bio-Techne Corp. BorgWarner, Inc. Brookdale Senior Living, Inc. Bruker Corp. Chicago Bridge & Iron Co. NV (a) Cobalt International Energy, Inc. Constellation Brands, Inc. Cornerstone OnDemand, Inc. Cree, Inc. Cypress Semiconductor Corp. Darling Ingredients, Inc. DDR Corp. Dealertrack Technologies, Inc. DeVry Education Group, Inc. Diamondback Energy, Inc. Donaldson Company, Inc. DreamWorks Animation SKG, Inc. Eclipse Resources Corp. Entegris, Inc. EPAM Systems, Inc. Exact Sciences Corp. FEI Co. Finisar Corp. FireEye, Inc. Forest City Enterprises, Inc. – Class A GasLog Ltd. (a) Genesee & Wyoming, Inc. Golar LNG Ltd. (a) Government Properties Income Trust Guess? Inc. The accompanying notes are an integral part of these financial statements. 25 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) May 31, 2015 (Unaudited) Shares Value Herbalife Ltd. (a) $ HFF, Inc. Home BancShares, Inc. HubSpot, Inc. Illumina, Inc. Imperva, Inc. Intercept Pharmaceuticals, Inc. Intercontinental Exchange, Inc. Joy Global, Inc. KapStone Paper and Packaging Corp. KBR, Inc. Keurig Green Mountain, Inc. Kindred Healthcare, Inc. Kite Realty Group Trust KLA-Tencor Corp. Knowles Corp. Laclede Group, Inc. LendingClub Corp. Leucadia National Corp. Liberty Broadband Corp. – Class A Liberty Ventures – Series A Louisiana-Pacific Corp. Martin Marietta Materials, Inc. MBIA, Inc. Medical Properties Trust, Inc. Medidata Solutions, Inc. Memorial Resource Development Corp. Men’s Wearhouse, Inc. MGM Resorts International Micron Technology, Inc. Morgan Stanley MRC Global, Inc. Navistar International Corp. Nektar Therapeutics Netflix, Inc. New York Community Bancorp, Inc. Nimble Storage, Inc. Old Republican International Corp. Orbital ATK, Inc. Pacira Pharmaceuticals, Inc. Packaging Corporation of America Parsley Energy, Inc. Pattern Energy Group, Inc. Paylocity Holding Corp. The accompanying notes are an integral part of these financial statements. 26 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) May 31, 2015 (Unaudited) Shares Value Pentair PLC (a) $ Platform Specialty Products Corp. Post Holdings, Inc. PRA Group, Inc. PriceSmart, Inc. Proofpoint, Inc. Puma Biotechnology, Inc. QUALCOMM, Inc. Restaurant Brands International, Inc. (a) Rice Energy, Inc. RSP Permian, Inc. Sears Holdings Corp. Seattle Genetics, Inc. SeaWorld Entertainment, Inc. SolarCity Corp. Spark Therapeutics, Inc. Splunk, Inc. Sprint Corp. Starz – Class A Stratasys Ltd. (a) SunEdison, Inc. Tahoe Resources, Inc. (a) Take-Two Interactive Software, Inc. Tenet Healthcare Corp. TerraForm Power, Inc. Texas Capital Bancshares, Inc. TFS Financial Corp. Tiffany & Co. Time, Inc. Timken Co. TRI Pointe Homes, Inc. Trinity Industries, Inc. Twitter, Inc. Ultragenyx Pharmaceutical, Inc. United Bankshares, Inc. Valley National Bancorp Valmont Industries, Inc. Vista Outdoor, Inc. Vivint Solar, Inc. WP Carey, Inc. WR Grace & Co. XL Group PLC (a) XPO Logistics, Inc. Yahoo! Inc. The accompanying notes are an integral part of these financial statements. 27 CONVERGENCE CORE PLUS FUND Schedule of Securities Sold Short (Continued) May 31, 2015 (Unaudited) Shares Value Zayo Group Holdings, Inc. $ Zebra Technologies Corp. Zendesk, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $85,698,495) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 28 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS* 122.16% Administrative and Support Services 0.64% Enova International, Inc. (a) $ Air Transportation 1.71% SkyWest, Inc. Virgin America, Inc. (a) Beverage and Tobacco Product Manufacturing 1.27% Boston Beer Co., Inc. – Class A (a) Broadcasting (except Internet) 1.50% Cablevision Systems Corp. – Class A Nexstar Broadcasting Group, Inc. – Class A Chemical Manufacturing 13.99% A. Schulman, Inc. ANI Pharmaceuticals, Inc. (a) Catalent, Inc. (a) Chemtura Corp. (a) Cytec Industries, Inc. Emergent Biosolutions, Inc. (a) Green Plains, Inc. Infinity Pharmaceuticals, Inc. (a) Lannett Company, Inc. (a) MiMedx Group, Inc. (a) NewLink Genetics Corp. (a) PDL BioPharma, Inc. Sagent Pharmaceuticals, Inc. (a) Sucampo Pharmaceuticals, Inc. – Class A (a) USANA Health Sciences, Inc. (a) Clothing and Clothing Accessories Stores 0.84% Burlington Stores, Inc. (a) Computer and Electronic Product Manufacturing 12.79% Advanced Energy Industries, Inc. (a) Ambarella, Inc. (a)(b) AVX Corp. Cubic Corp. The accompanying notes are an integral part of these financial statements. 29 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Computer and Electronic Product Manufacturing 12.79% (Continued) Cyberonics, Inc. (a) $ Cynosure, Inc. – Class A (a) Enphase Energy, Inc. (a) Jabil Circuit, Inc. MKS Instruments, Inc. Rambus, Inc. (a) Sanmina Corp. (a) Silicon Laboratories, Inc. (a) Universal Electronics, Inc. (a) Vishay Intertechnology, Inc. Construction of Buildings 1.10% Ryland Group, Inc. Credit Intermediation and Related Activities 12.10% Central Pacific Financial Corp. CIT Group, Inc. Ezcorp, Inc. – Class A (a) First BanCorp (a)(b) First Horizon National Corp. First Niagara Financial Group, Inc. Heartland Financial USA, Inc. International Bancshares Corp. National Penn Bancshares, Inc. United Community Banks, Inc. Viad Corp. Western Alliance Bancorp (a) Data Processing, Hosting and Related Services 2.35% AOL, Inc. (a) DST Systems Inc. Electrical Equipment, Appliance, and Component Manufacturing 1.00% TASER International, Inc. (a) Electronics and Appliance Stores 0.87% REX American Resources Corp. (a) The accompanying notes are an integral part of these financial statements. 30 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Fabricated Metal Product Manufacturing 0.45% Griffon Corp. $ Food and Beverage Stores 1.24% SUPERVALU, Inc. (a) Food Manufacturing 1.30% Sanderson Farms, Inc. Food Services and Drinking Places 4.57% BJ’s Restaurants, Inc. (a) Cracker Barrel Old Country Store, Inc. Denny’s Corp. (a) Jack in the Box, Inc. Sonic Corp. Furniture and Related Product Manufacturing 0.95% Herman Miller, Inc. Gasoline Stations 0.81% Delek US Holdings, Inc. General Merchandise Stores 1.14% Big Lots, Inc. Tuesday Morning Corp. (a) Insurance Carriers and Related Activities 8.68% AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. (b) Employers Holdings, Inc. Health Net, Inc. (a) Maiden Holdings Ltd. (b) Molina Healthcare, Inc. (a) Selective Insurance Group, Inc. Triple-S Management Corp. (a)(b) WellCare Health Plans, Inc. (a) Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) 1.01% RPX Corp. (a) The accompanying notes are an integral part of these financial statements. 31 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Machinery Manufacturing 4.11% Blount International, Inc. (a) $ Brunswick Corp. Hyster-Yale Materials Handling, Inc. – Class A Outerwall, Inc. Management of Companies and Enterprises 1.14% EchoStar Corp. – Class A (a) Merchant Wholesalers, Durable Goods 0.95% Continental Buildings Products, Inc. (a) Miscellaneous Manufacturing 2.89% ABIOMED, Inc. (a) ACCO Brands Corp. (a) Callaway Golf Co. Nautilus, Inc. (a) Motion Picture and Sound Recording Industries 0.52% AMC Entertainment Holdings, Inc. – Class A Motor Vehicle and Parts Dealers 1.72% Asbury Automotive Group, Inc. (a) Sonic Automotive, Inc. – Class A Nonmetallic Mineral Product Manufacturing 0.21% Libbey, Inc. Nonstore Retailers 0.66% World Fuel Services Corp. Other Information Services 1.76% Yelp, Inc. – Class A (a) Paper Manufacturing 1.96% Domtar Corp. Greif, Inc. – Class A The accompanying notes are an integral part of these financial statements. 32 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Petroleum and Coal Products Manufacturing 3.78% Alon USA Energy, Inc. $ Murphy USA, Inc. (a) Owens Corning PBF Energy, Inc. – Class A Western Refining, Inc. Pipeline Transportation 1.81% New Jersey Resources Corp. Plastics and Rubber Products Manufacturing 0.60% Cooper Tire & Rubber Co. Primary Metal Manufacturing 0.75% Century Aluminum Co. (a) Professional, Scientific, and Technical Services 7.63% 2U, Inc. (a) Constant Contact, Inc. (a) Insperity, Inc. Itron, Inc. (a) Pacira Pharmaceuticals, Inc. (a) PAREXEL International Corp. (a) Quality Systems, Inc. Sykes Enterprises, Inc. (a) VASCO Data Security International, Inc. (a) Publishing Industries (except Internet) 5.11% Aspen Technology, Inc. (a) Ellie Mae, Inc. (a) ePlus, Inc. (a) Pegasystems, Inc. Qualys, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities 4.18% Associated Banc-Corp. INTL FCStone, Inc. (a) Investment Technology Group, Inc. Janus Capital Group, Inc. The accompanying notes are an integral part of these financial statements. 33 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Telecommunications 2.14% IDT Corp. $ Inteliquent, Inc. NeuStar, Inc. – Class A (a) Vonage Holdings Corp. (a) Transportation Equipment Manufacturing 3.49% Astronics Corp. (a) Meritor, Inc. (a) Thor Industries, Inc. Wabash National Corp. (a) Truck Transportation 0.93% ArcBest Corp. Utilities 2.80% MDU Resources Group, Inc. Ormat Technologies, Inc. Wholesale Electronic Markets and Agents and Brokers 1.24% Tech Data Corp. (a) Wood Product Manufacturing 1.47% American Woodmark Corp. (a) Universal Forest Products, Inc. TOTAL COMMON STOCKS (Cost $105,451,745) REAL ESTATE INVESTMENT TRUSTS* 11.98% Chesapeake Lodging Trust Corporate Office Properties Trust Cousins Properties, Inc. DuPont Fabros Technology, Inc. Home Properties, Inc. Piedmont Office Realty Trust, Inc. Weingarten Realty Investors TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $10,811,664) The accompanying notes are an integral part of these financial statements. 34 CONVERGENCE OPPORTUNITIES FUND Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 1.25% AIM STIT-STIC Prime Portfolio, 0.070% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,132,876) Total Investments (Cost $117,396,285) 135.39% Liabilities in Excess of Other Assets (35.39)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. * All of these securities, totaling $121,697,158, are pledged as collateral for securities sold short. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown below represents the rate at May 31, 2015. Abbreviations: Ltd. Limited Liability Company. The accompanying notes are an integral part of these financial statements. 35 CONVERGENCE OPPORTUNITIES FUND Schedule of Securities Sold Short May 31, 2015 (Unaudited) Shares Value AAC Holdings, Inc. $ Aaron’s, Inc. Acacia Research Corp. Acadia Realty Trust Adeptus Health, Inc. Agenus, Inc. Agios Pharmaceuticals, Inc. AK Steel Holding Corp. Ambac Financial Group, Inc. American Railcar Industries, Inc. Arista Networks, Inc. Arlington Asset Investments Corp. Array BioPharma, Inc. Atara Biotherapeutics, Inc. AtriCure, Inc. Bellicum Pharmaceuticals, Inc. Benefitfocus, Inc. Bluebird Bio, Inc. BOK Financial Corp. Bonanza Creek Energy, Inc. Builders FirstSource, Inc. Cabela’s, Inc. Campus Crest Communities, Inc. Cardiovascular Systems, Inc. ClubCorp Holdings, Inc. Comverse, Inc. Conn’s, Inc. Cornerstone OnDemand, Inc. Cray, Inc. Cypress Semiconductor Corp. Darling Ingredients, Inc. Dave & Buster’s Entertainment, Inc. Diamondback Energy, Inc. Diplomat Pharmacy, Inc. DreamWorks Animation SKG, Inc. DXP Enterprises, Inc. Eastman Kodak Co. Eclipse Resources Corp. Electronics for Imaging, Inc. Enanta Pharmaceuticals, Inc. Endologix, Inc. Entegris, Inc. Esperion Therapeutics, Inc. Exar Corp. The accompanying notes are an integral part of these financial statements. 36 CONVERGENCE OPPORTUNITIES FUND Schedule of Securities Sold Short (Continued) May 31, 2015 (Unaudited) Shares Value FairPoint Communications, Inc. $ Federal-Mogul Holdings Corp. First Commonwealth Financial Corp. Flagstar Bancorp, Inc. Flotek Industries, Inc. GasLog Ltd. (a) GenMark Diagnostics, Inc. Genworth Financial, Inc. Glacier Bancorp, Inc. Glu Mobile, Inc. Gogo, Inc. Golar LNG Ltd. (a) GoPro, Inc. GrafTech International Ltd. GTT Communications, Inc. Guess? Inc. Home BancShares, Inc. Horsehead Holding Corp. Hortonworks, Inc. ImmunoGen, Inc. Imperva, Inc. inContact, Inc. Inphi Corp. Insmed, Inc. JDS Uniphase Corp. Joy Global, Inc. Kforce, Inc. Kite Pharma, Inc. Kite Realty Group Trust Knowles Corp. Liberty Broadband Corp. – Class A Louisiana-Pacific Corp. MacroGenics, Inc. Marketo, Inc. Masimo Corp. Memorial Resource Development Corp. Men’s Wearhouse, Inc. Motorcar Parts of America, Inc. MRC Global, Inc. Navios Maritime Holdings, Inc. (a) Navistar International Corp. Nektar Therapeutics Nevro Corp. New York Times Co. The accompanying notes are an integral part of these financial statements. 37 CONVERGENCE OPPORTUNITIES FUND Schedule of Securities Sold Short (Continued) May 31, 2015 (Unaudited) Shares Value Nimble Storage, Inc. $ NN, Inc. Noodles & Co. Nu Skin Enterprises, Inc. Ophthotech Corp. Panera Bread Co. Parsley Energy, Inc. Paylocity Holding Corp. Pep Boys – Manny, Moe & Jack PGT, Inc. PHH Corp. Portola Pharmaceuticals, Inc. Post Holdings, Inc. Power Solutions International, Inc. Premier, Inc. PriceSmart, Inc. Primoris Services Corp. Prosperity Bancshares, Inc. RCS Capital Corp. Rent-A-Center, Inc. Revance Therapeutics, Inc. Rice Energy, Inc. RingCentral, Inc. Sage Therapeutics, Inc. Sanchez Energy Corp. Sangamo BioSciences, Inc. Scientific Games Corp. Sears Holdings Corp. SeaWorld Entertainment, Inc. Sequential Brands Group, Inc. Silver Spring Networks, Inc. South Jersey Industries, Inc. Spark Therapeutics, Inc. Spectranetics Corp. St. Joe Co. STAG Industrial, Inc. Starz – Class A Tahoe Resources, Inc. (a) TerraForm Power, Inc. TFS Financial Corp. Titan International, Inc. Tronox Ltd. (a) Umpqua Holdings Corp. Union Bankshares Corp. The accompanying notes are an integral part of these financial statements. 38 CONVERGENCE OPPORTUNITIES FUND Schedule of Securities Sold Short (Continued) May 31, 2015 (Unaudited) Shares Value United Bankshares, Inc. $ UTi Worldwide, Inc. (a) Valmont Industries, Inc. Varonis Systems, Inc. Virtus Investment Partners, Inc. Vista Outdoor, Inc. Vivint Solar, Inc. Wausau Paper Corp. Wix.com Ltd. (a) Wright Medical Group, Inc. Xoom Corp. XPO Logistics, Inc. Zebra Technologies Corp. Zendesk, Inc. ZS Pharma, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $30,628,321) $ (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 39 CONVERGENCE FUNDS Statements of Assets and Liabilities May 31, 2015 (Unaudited) Core Plus Opportunities Fund Fund Assets Investments, at value (cost $314,407,476 and $117,396,285, respectively) $ $ Receivable for investments sold — Dividends and interest receivable Cash — Deposit for short sales at broker — Receivable for Fund shares sold Other assets Total Assets Liabilities Securities sold short, at value (proceeds $85,698,495 and $30,628,321, respectively) Payable for Fund shares redeemed Payable for investments purchased — Payable to Custodian — Dividends payable on short positions Payable to broker for interest expense Payable to broker for short sales — Payable to Adviser Payable to affiliates Payable for distribution fees — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment loss ) ) Accumulated undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ $ The accompanying notes are an integral part of these financial statements. 40 CONVERGENCE FUNDS Statements of Assets and Liabilities (Continued) May 31, 2015 (Unaudited) Core Plus Opportunities Fund Fund Investment Class Shares Net Assets $ $
